 

Exhibit 10.14

 

CONTENT CHECKED, INC.

EMPLOYMENT CONTRACT FOR CHIEF EXECUTIVE OFFICER

 

THIS AGREEMENT is made by and between Content Checked, Inc., a Wyoming
corporation with its principal place of business at 8730 Sunset Blvd, West
Hollywood, California 90210 (“Content Checked”), and Kris Finstad,
(“Executive”). Content Checked and Executive are also referred to hereinafter
individually as a Party or collectively as the Parties.

 

In consideration of the mutual promises made herein, the Parties agree as
follows:

 

ARTICLE 1. TERM OF EMPLOYMENT

 

Section 1.01. Specified Period. Content Checked employs Executive, and Executive
accepts employment with Content Checked, for a period of one year beginning on
July 19, 2014, and terminating on June 30, 2016.

 

Section 1.02. Automatic Renewal. This agreement shall be renewed automatically
for succeeding terms of one year unless either Party gives notice to the other
at least sixty (60) days prior to the expiration of any term of his/its
intention not to renew.

 

Section 1.03 Early Termination Option. Each of the Parties has the right to
terminate this Agreement for any reason, or for no reason at all, at any time
within the initial 6 (six) months of the term hereof upon 30 (thirty) days prior
written notice to the other. If either Party exercises this early termination
option, Executive shall be entitled to, and Content Checked shall pay to
Executive, a final month’s base salary and reimburse his expenses as described
in the Sections 4.01 and 7.02, and the Bonus pursuant to Exhibit A.

 

Section 1.04. “Employment Term” Defined. “Employment Term” refers to the entire
period of employment of Executive by Content Checked, whether for the periods
provided above, or whether terminated earlier as hereinafter provided or
extended by mutual agreement between Content Checked and Executive.

 

ARTICLE 2. DUTIES, OBLIGATIONS, AND REPRESENTATIONS OF EXECUTIVE

 

Section 2.01. General Duties. (a) Executive shall serve as the Chief Executive
Officer of Content Checked, Inc. In his capacity as Chief Executive Officer of
Content Checked Inc., Executive shall do and perform all services, acts, or
things necessary or advisable to manage and conduct the business of Content
Checked, subject at all times to the policies set by the Board of Directors of
Content Checked, and to the consent of the Board when required by the terms of
this contract.

 

Executive’s duties shall include all powers, responsibilities and authorities
customary for the Chief Executive Officer of corporations of the size, type and
nature of Content Checked, and they shall include but not be limited to the
development and introduction of Content Checked and its products in North
America and world-wide, including strategic planning of activities and
resources, sales of Content Checked’s products, selecting and hiring of staff,
supervision of bookkeeping, and management of bank accounts.

 

(b) Executive represents and warrants (i) that he is fully qualified and
competent to perform the responsibilities for which he is being hired pursuant
to the terms of this Agreement; (ii) that Executive is eligible to accept
employment, being in compliance with all relevant federal and state laws
including immigration and social security provisions pertaining to work permits
and understands that employment is expressly conditioned upon Executive’s
completion, to Content Checked’s satisfaction, of the I-9 form known as
“Employee Eligibility Verification Form” and upon submission to Content Checked
of original documents satisfactory to demonstrate to Content Checked Executive’s
employment eligibility; and (iii) that Executive’s execution of this Agreement,
his employment with Content Checked, and the performance of his proposed duties
under this Agreement shall not violate any obligations he may have to any other
former employer or other person or other proprietary or confidential information
of any other person or entity.

 

Section 2.02. Competitive Activities. During the term of this contract Executive
shall not, directly or indirectly, either as an executive, employer, consultant,
agent, principal, partner, stockholder, corporate officer, director, or in any
other individual or representative capacity, engage or participate in any
business that is in competition in any manner whatsoever with the business of
Content Checked.

 

- 1 -

 

 

Section 2.03. Uniqueness of Executive’s Services. Executive represents and
agrees that the services to be performed under the terms of this contract are of
a special, unique, unusual, extraordinary, and intellectual character that gives
them a peculiar value, the loss of which cannot be reasonably or adequately
compensated in damages in an action at law. Executive therefore expressly agrees
that Content Checked, in addition to any other rights or remedies that Content
Checked may possess, shall be entitled to injunctive and other equitable relief
to prevent or remedy a breach of this contract by Executive.

 

Section 2.04. Indemnification for Negligence or Misconduct. Executive shall
indemnify and hold Content Checked harmless from all liability for loss, damage,
or injury to persons or property resulting from the negligence or misconduct of
Executive which are not covered by Directors and Officers liability insurance,
or errors and omissions insurance which Content Checked offers to provide.

 

Section 2.05. Trade Secrets. (a) The Parties acknowledge and agree that during
the term of this agreement and in the course of the discharge of his duties
hereunder, Executive shall have access to and become acquainted with financial,
personnel, sales, scientific, technical and other information regarding
formulas, patterns, compilations, programs, devices, methods, techniques,
operations, plans and processes that are owned by Content Checked or its
domestic or foreign affiliates, actually or potentially used in the operation of
Content Checked’s business, or obtained from third parties under an agreement of
confidentiality, and that such information constitutes Content Checked’s “trade
secrets.”

 

(b) Executive specifically agrees that he shall not misuse, misappropriate, or
disclose in writing, orally or by electronic means, any trade secrets, directly
or indirectly, to any other person or use them in any way, either during the
term of this agreement or at any other time thereafter, except as is required in
the course of his employment for Content Checked.

 

(c) Executive acknowledges and agrees that the sale or unauthorized use or
disclosure in writing, orally or by electronic means, of any of Content
Checked’s trade secrets obtained by Executive during the course of his
employment under this agreement, including information concerning Content
Checked’s actual or potential work, services, or products, the facts that any
such work, services, or products are planned, under consideration, or in
production, as well as any descriptions thereof, constitute unfair competition.
Executive promises and agrees not to engage in any unfair competition with
Content Checked, either during the term of this agreement or at any other time
thereafter.

 

(d) Executive further agrees that all files, records, documents, drawings,
specifications, equipment, software, databases, and similar items whether
maintained in hard copy or in digital form relating to Content Checked’s
business, whether prepared by Executive or others, are and shall remain
exclusively the property of Content Checked and that they shall be removed from
the premises or, if kept digitally, from the computer systems of Content Checked
only with the express prior written consent of Content Checked’s Board of
Directors.

 

Section 2.06. Ownership

 

(a) Assignment

 

Content Checked will own and, to the extent permissible under applicable law,
Executive hereby assigns to Content Checked, and its respective successors and
assigns, all proprietary rights in any and all ideas, technologies, formulas,
discoveries, inventions, works of authorship (including, without limitation,
software, data, audio-visual works and artistic works), products or processes,
whether or not patentable, conceived or reduced to practice or fixed in a
tangible medium of expression by Executive in the performance of his services
under this Agreement (“Work Product”) and all copyrights, trademarks, service
marks, patents, trade secret rights, moral rights, and all contract and
licensing rights in any nation or jurisdiction requested by Content Checked. In
the event that Executive has any rights in and to the types of Work Product
specified above that cannot be assigned to Content Checked, the Executive hereby
unconditionally and irrevocably waives the enforcement of all such rights, and
all claims and causes of action of any kind with respect to any of the foregoing
against Content Checked, its successors and assigns.

 

- 2 -

 

 

In the event Executive has any rights in and to the Work Product specified above
that cannot be assigned to Content Checked and cannot be waived, Executive
hereby grants to Content Checked, and its respective successors and assigns, an
exclusive, worldwide, royalty-free license during the term of the rights to
reproduce, distribute, modify, publicly perform and publicly display, with the
right to sublicense and assign such rights in and to the work including, without
limitation, the right to use in any way whatsoever the work. Executive retains
no rights to use the work and agrees not to challenge the validity of the
ownership by Content Checked in the Work Product.

 

If requested by Content Checked, Executive agrees to do all things necessary, at
Content Checked’s expense, to assist Content Checked or its assignees in
obtaining patents, copyrights or other proprietary rights on the Work Product.
Executive agrees to execute such documents as may be necessary to implement and
carry out the provisions of this clause. All Executive materials and reports
will become the property of Content Checked or its assignees when prepared,
whether delivered to Content Checked or not, and will, together with any
materials furnished by Content Checked hereunder, be delivered to Content
Checked upon request. If implementing any recommendation of Executive on making,
using, selling, copying or distributing any Work Product or copies of any Work
Product would infringe on any patent or copyright owned or controlled by
Executive, Content Checked will have a permanent, assignable, nonexclusive,
royalty-free license (with the right to sublicense) under all such patents and
copyrights to do all things necessary to implement the recommendation, to make,
use, sell, copy and distribute all Work Product and copies of all Work Product,
to create works of authorship derived from Work Product, and to use, sell, copy
and distribute any such derivative works.

 

(b) Disclosure

 

Executive agrees to maintain adequate and current written records on the
development of all forms of intellectual property described in Article 2.06 (a)
above, which records will remain the sole property of Content Checked. Executive
further agrees that all information and records pertaining to any ideas,
processes, trademarks, service marks, inventions, technology, computer hardware
or software, original works or authorship, designs, formulas, discoveries,
patents, copyrights, products, databases, and all improvements, know-how,
rights, and claims related to the foregoing intellectual property, that
Executive does not believe to be a new development, but that is conceived,
developed, or reduced to practice by Executive (alone or with others) during the
Term of Employment shall be disclosed in writing promptly to Content Checked.
Content Checked shall examine such information to determine if in fact the
intellectual property is subject to this Agreement.

 

(c) This Section shall not apply to assign or license to Content Checked any of
Executive’s proprietary rights in any ideas, technologies, formulas,
discoveries, inventions, works of authorship (including, without limitation,
software, data, audio-visual works and artistic works), products or processes,
whether or not patentable, conceived or reduced to practice or fixed in a
tangible medium of expression by Executive that Executive develops entirely on
his own time without using Content Checked’s equipment, supplies, facilities, or
trade secret information, or to any proprietary rights in any ideas,
technologies, formulas, discoveries, inventions, works of authorship (including,
without limitation, software, data, audio-visual works and artistic works),
products or processes, whether or not patentable, conceived or reduced to
practice or fixed in a tangible medium of expression by Executive that Executive
develops in any sphere of activity not related to food allergies and
intolerances.

 

ARTICLE 3. OBLIGATIONS OF CONTENT CHECKED

 

Section 3.01. General Description. Content Checked shall provide Executive with
the compensation, incentives, benefits, and business expense reimbursement
specified elsewhere in this agreement.

 

Section 3.02. Force Majeure

 

If because of any act of God, accident, strike, fire, riot, war, terrorism,
earthquake or any other cause not within Content Checked’s or Executive’s
control, Content Checked or Executive is prevented from performing any of its
obligations hereunder, other than the obligation to pay money hereunder, then
Content Checked may suspend the term of hereof, including the payment of
salaries or Bonuses, for the duration of the force majeure but not for longer
than six (6) months. If such force majeure continues beyond said period, Content
Checked may, within an additional thirty (30) days, elect to wind up Content
Checked, Inc. and otherwise cease its United States activity and thereby
terminate this Agreement. If Content Checked does not so wind up or cease within
such 6 months plus 30 day period, Executive may terminate this Agreement. If
neither Content Checked nor Executive does so terminate this Agreement, the term
hereof shall be extended by a period of time equal to the period of the duration
of the force majeure.

 

- 3 -

 

 

ARTICLE 4. COMPENSATION OF EXECUTIVE

 

Section 4.01. Base Salary. As compensation for the services to be performed
hereunder, Executive shall receive a gross salary at the rate of $30,000 (thirty
thousand Dollars) per month, before taxes, payable in two monthly installments
of $15,000 (fifteen thousand Dollars) on the 15th day and on the last day of
each calendar month, or the nearest weekday should such date fall upon a weekend
or holiday.

 

ARTICLE 5. EXECUTIVE’S INCENTIVES

 

Section 5.01. Bonus. In addition to his base salary, Executive shall be eligible
to earn an annual bonus for each whole or partial calendar year during the term
of this Agreement (“Bonus”), determined and payable as set forth in Exhibit A of
this Agreement.

 

ARTICLE 6. EXECUTIVE BENEFITS

 

Section 6.01. Annual Vacation. Executive shall be entitled to National Holidays
as well as 20 (twenty) business days’ vacation time each year with full pay.
Executive may be absent from his employment for vacation only at such times as
Content Checked’s Board of Directors shall determine from time to time. If
Executive is unable for any reason to take the total amount of authorized
vacation time during any year, he may accrue that time and add it to vacation
time for the following six months.

 

National Holidays shall be defined as

 

- New Year’s Day,

- President’s Day

- Memorial Day,

- Independence Day,

- Labor Day,

- Thanksgiving Day, and

- Christmas Day.

 

Section 6.02. Illness. Executive shall be entitled to ten (10) days per year as
sick leave with full pay.

 

Section 6.03. Insurance Coverage. (a) Content Checked shall provide full
major-medical insurance for Executive as well as his spouse and children who
qualify as Executive’s dependents under the Internal Revenue Code. Such
insurance shall cover all costs for medical, dental, optical, and hospital
treatment.

 

(b) Content Checked shall provide Executive with life insurance in the amount of

$3,000,000 (three million Dollars).

 

ARTICLE 7. BUSINESS EXPENSES

 

Section 7.01. Use of Debit Card. All business expenses reasonably incurred by
Executive in promoting the business of Content Checked, including expenditures
for entertainment, gifts, telephone, communication, lodging and travel, are to
be paid for, insofar as possible, by the use of debit cards in the name of
Content Checked which will be furnished to Executive.

 

Section 7.02. Reimbursement of Other Business Expenses. (a) Content Checked
shall promptly reimburse Executive for all other reasonable business expenses
incurred by Executive in connection with the business of Content Checked.

 

(b) Each such expenditure shall be reimbursable only if Executive furnishes to
Content Checked adequate records and other documentary evidence required by
federal and state statutes and regulations issued by the appropriate taxing
authorities for the substantiation of each such expenditure as an income tax
deduction.

 

- 4 -

 

 

ARTICLE 8. TERMINATION OF EMPLOYMENT

 

Section 8.01. Termination for Cause. (a) Content Checked reserves the right to
terminate this agreement if Executive acts in bad faith or to the detriment of
Content Checked, refuses to act in accordance with any specific direction or
order of Content Checked, willfully breaches or habitually neglects the duties
which he is required to perform under the terms of this agreement, if he
violates the trade secret provision set forth in section 2.05 of this Agreement,
if he exhibits in regard to his employment unfitness or unavailability for
service, unsatisfactory performance, misconduct, or incompetence; or commits
such acts of dishonesty, fraud, misrepresentation or other acts of moral
turpitude as would prevent the effective performance of his duties.

 

(b) Content Checked may at its option terminate this agreement for the reasons
stated in this Section by giving written notice of termination to Executive
without prejudice to any other remedy to which Content Checked may be entitled
either at law, in equity, or under this agreement.

 

(c) The notice of termination required by this section shall specify the ground
for the termination and shall be supported by a statement of relevant facts.

 

(d) Termination under this section shall be considered “for cause” for the
purposes of this agreement.

 

Section 8.02. Termination Without Cause.

 

(a) This agreement shall be terminated upon the death of Executive.

 

(b) Content Checked reserves the right to terminate this agreement in the event
that Executive suffers any physical or mental disability that would prevent the
performance of his essential job duties under this agreement, unless reasonable
accommodation can be made to allow Executive to continue working. Such a
termination shall be effected by giving written notice of termination to
Executive.

 

(c) Termination under this section shall not be considered “for cause” for the
purposes of this agreement.

 

Section 8.03. Termination by Executive. Executive may terminate his obligations
under this agreement, following the first six months of employment, by giving
Content Checked at least 60 days notice in advance.

 

Section 8.04. Termination Obligations.

 

(a) Executive agrees that all property, including, without limitation, all
equipment, Trade Secrets (as defined above in Article 2.05), tangible Work
Product (as defined above in Article 2.06), documents, books, records, reports,
notes, contracts, lists, databases, computer disks (and other computer-generated
files and data), and copies thereof, created on any medium and furnished to,
obtained by, or prepared by Executive in the course of or incident to his
employment, belongs to Content Checked and shall be returned promptly to Content
Checked upon termination of employment.

 

(b) Upon termination of the Term of Employment and any renewals thereof,
Executive shall be deemed to have resigned from all offices and directorships,
if any, then held with Content Checked or any affiliate of Content Checked.

 

(c) Executive’s Representations contained in this Agreement and Executive’s
obligations under this section (d) on Termination Obligations, on Trade Secrets
or Work Product Information, and on inventions and ideas shall survive the
termination of the Term of Employment, all renewals thereof, and the expiration
of this Agreement.

 

(d) Following any termination notice regarding the Term of Employment, Executive
shall fully cooperate with Content Checked in all matters relating to the
winding up of pending work on behalf of Content Checked and the orderly transfer
of work to other employees of Content Checked. Executive shall cooperate in the
defense of any action brought by any third party against Content Checked that
relates in any way to Executive’s acts or omissions while employed by Content
Checked.

 

- 5 -

 

 

ARTICLE 9. GENERAL PROVISIONS

 

Section 9.01. Notices. Any notices to be given hereunder by either Party to the
other shall be in writing and may be transmitted by personal delivery or by
mail, registered or certified, postage prepaid with return receipt requested.
Mailed notices shall be addressed to the Parties at the addresses appearing in
the introductory paragraph of this agreement, but each Party may change that
address by written notice in accordance with this section. Notices delivered
personally shall be deemed communicated as of the date of actual receipt; mailed
notices shall be deemed communicated as of the date of mailing.

 

Section 9.02. Arbitration. All disputes hereunder shall be referred to
arbitration in Los Angeles, California, USA in accordance with the Judicial
Arbitration and Mediation Service (“JAMS”) Streamlined Arbitration Rules and
Procedures. All such disputes shall be governed by the laws of the state of
California, USA. The parties shall within thirty (30) days after receipt of the
request for arbitration agree on the appointment of a single arbitrator. The
arbitrator shall conduct hearings; permit cross-examination of all witnesses;
and, render a written decision stating reasons therefor within one month after
the request for arbitration. The award shall be final and enforceable, and may
be confirmed by the judgment of a competent court.

 

Section 9.03. Attorneys’ Fees and Costs. If any legal action including
arbitration is necessary to enforce or interpret the terms of this agreement,
the prevailing Party shall be entitled to reasonable attorneys’ fees, costs, and
necessary disbursements in addition to any other relief to which that Party may
be entitled.

 

Section 9.04. Entire Agreement. This agreement supersedes any and all other
agreements, either oral or in writing, between the Parties hereto with respect
to the employment of Executive by Content Checked and contains all of the
covenants and agreements between the Parties with respect to that employment in
any manner whatsoever. Each Party to this agreement acknowledges that no
representation, inducements, promises, or agreements, orally or otherwise, have
been made by any Party, or anyone acting on behalf of any Party, which are not
embodied herein, and that no other agreement, statement, or promise not
contained in this agreement shall be valid or binding on either Party.

 

Section 9.05. Modifications. Any modification of this agreement will be
effective only if it is in writing and signed by the Party to be charged.

 

Section 9.06. Effect of Waiver. The failure of either Party to insist on strict
compliance with any of the terms, covenants, or conditions of this agreement by
the other Party shall not be deemed a waiver of that term, covenant, or
condition, nor shall any waiver or relinquishment of any right or power at any
one time or times be deemed a waiver or relinquishment of that right or power
for all or any other times.

 

Section 9.07. Partial Invalidity. If any provision in this agreement is held by
a court or arbitrator of competent jurisdiction to be invalid, void, or
unenforceable, the remaining provisions shall nevertheless continue in full
force without being impaired or invalidated in any way.

 

Section 9.08. Law Governing Agreement. This agreement shall be governed by and
construed in accordance with the laws of the State of California.

 

Section 9.09. Sums Due Deceased Executive. If Executive dies prior to the
expiration of the term of his employment, any sums that may be due him from
Content Checked under this agreement as of the date of death shall be paid to
Executive’s executors, administrators, heirs, personal representatives,
successors, and assigns.

 

Dated: July 31, 2014

 

Content Checked, Inc.

 

By: /s/ Kris Finstad   Kris Finstad, Director     Executive           /s/ Kris
Finstad     Kris Finstad  

 

- 6 -

 

 

